DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This Office Action is in response to Amendments/Remarks filed on January 06, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0190338 A1 to Koike et al. (“Koike”) in view of U.S. Patent Application Publication No. 2007/0275496 A1 to Yamashita et al. (“Yamashita”) and U.S. Patent Application Publication No. 2002/0063214 A1 to Hsiao et al. (“Hsiao”).								As to claim 13, although Koike discloses a semiconductor device for detection of radiation, comprising: a semiconductor substrate (10) with a surface and an opposite surface; an integrated circuit (30) comprising at least one component (CMOS sensors) sensitive to radiation at or near the surface of the substrate (10); a dielectric layer (12) arranged on the surface of the substrate (10), the dielectric layer (12) comprising silicon dioxide (¶ 0031); a first wiring (13, 14) of the integrated circuit (30), the first wiring (13, 14) being formed by a plurality of structured layers (13, 14) embedded in the dielectric . 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0190338 A1 to Koike et al. (“Koike”) in view of U.S. Patent Application Publication No. 2008/0191296 A1 to Wang et al. (“Wang”) and U.S. Patent Application Publication No. 2002/0063214 A1 to Hsiao et al. (“Hsiao”).										As to claim 13, although Koike discloses a semiconductor device for detection of radiation, comprising: a semiconductor substrate (10) with a surface and an opposite surface; an integrated circuit (30) comprising at least one component (CMOS sensors) sensitive to radiation at or near the surface of the substrate (10); a dielectric layer (12) arranged on the surface of the substrate (10), the dielectric layer (12) comprising silicon dioxide (¶ 0031); a first wiring (13, 14) of the integrated circuit (30), the first wiring (13, 14) being formed by a plurality of structured layers (13, 14) embedded in the dielectric layer (12) and comprising a contact area (13); a rear wiring (25) above the opposite surface of the substrate (10), wherein the rear wiring (25) comprises one or more connection portions (to 41) configured to electrically connect the semiconductor device to a device external to the semiconductor device; an electrically conductive through-substrate via (20) comprising a metallization (24), which penetrates the substrate (10) and connects the contact area (13) of the first wiring (13, 14) with the rear wiring (25); a . 	
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0190338 A1 to Koike et al. (“Koike”), U.S. Patent Application Publication No. 2007/0275496 A1 to Yamashita et al. (“Yamashita”)/U.S. Patent Application Publication No. 2008/0191296 A1 to Wang et al. (“Wang”), and U.S. Patent Application Publication No. 2002/0063214 A1 to Hsiao et al. (“Hsiao”) as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2011/0186951 A1 to Pyo (“Pyo”).The teachings of Koike, Yamashita/Wang, and Hsiao have been discussed above.		As to claim 6, although Yamashita/Wang discloses a thickness of the dielectric layer (7, 13, 15/140a, filled 150, 160) may be about 2 to 3 μm/less than about 10 μm (See Yamashita ¶ 0026/Wang ¶ 0014), Koike, Yamashita/Wang, and Hsiao do not further disclose wherein the substrate and the dielectric layer together have a thickness of less than 250 μm.										However, Pyo does disclose wherein the substrate (100-3A) may have a thickness of approximately 1 μm to approximately 10 μm (See Fig. 12, ¶ 0029).			In view of the teachings of Koike, Yamashita/Wang, and Pyo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Koike and Yamashita/Wang to have wherein the substrate and the dielectric layer together have a thickness of less than 250 μm because such a thickness range is clearly suitable in radiation detection device where a thickness of the dielectric layer may be about 2 to 3 μm/less than about 10 μm for radiation detection and the substrate may have a thickness of approximately 1 μm to approximately 10 μm such that wherein the substrate and the dielectric layer together have a thickness of less than 250 μm (See Koike, Yamashita/Wang, and Pyo).
		
Response to Arguments
Applicant's arguments with respect to claim 13 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on January 06, 2021 have been fully considered but they are not persuasive. Applicants argue “Yamashita does not further specify the planarizing film 15, in particular in terms of its material or composition. Hence, Applicant believes the Office errs in attributing this planarizing film 15 to a dielectric layer. Furthermore, according to the present application, the dielectric layer is a single-material layer formed from silicon dioxide. In contrast, Yamashita’s insulating film 7, the light guiding member 13 and the planarizing film 15 constitute distinct objects made of different materials.” 											This is not found persuasive because the limitation “the dielectric layer comprising silicon dioxide” is not limiting. MPEP 2111.03 Transitional Phrases, I. COMPRISING clearly specifies the transitional term “comprising” is open-ended and does not exclude additional or unrecited elements. Thus, the dielectric layer of Koike in view of Yamashita clearly comprises silicon dioxide and meets the claimed limitation. 

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure: Takahashi et al. (US 7,041,956 B2).							Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DAVID CHEN/Primary Examiner, Art Unit 2815